DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined on the merits.

Information Disclosure Statement
Pages 2 and 3 of the IDS filed 10/20/2019 have been crossed-out because no copies have been provided, and no information has been given regarding the location of those cited references in prior applications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Singh et al (WO2015/018805, reference of the IDS filed 10/20/2019).
Singh et al define “peptide” as including pharmaceutically acceptable salts (page 34, bottom paragraph). 
Singh et al disclose a peptide consisting of SEQ ID NO:15 (page 3, Table 1a) in the form of a pharmaceutically acceptable salt (page 2, lines 13-14) which meets the limitation of claim 1, wherein the salt is a chloride, acetate or trifluoro-acetate salt. 
.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 are rejected under 35 U.S.C. 103 as being obvious over Singh et al (WO2015/018805).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Singh et al  teach an in vitro method for producing an activated cytotoxic T lymphocyte comprising contacting in vitro a CTL with antigen-loaded human class I MHC molecules expressed on the surface of a suitable antigen-presenting cell for a period of time sufficient to activate said CTL in an antigen specific manner, wherein said antigen is an inventive peptide, wherein said antigen is loaded onto class I molecules expressed on the surface of a suitable antigen-presenting cell by contacting a sufficient amount of said antigen with said antigen-presenting cell (claims 15 and 16 of ‘805).  Singh et al teach that vitro T-cell priming assay was based on repeated stimulations of CD8+ T cells with artificial antigen presenting cells (aAPCs) th full paragraph and page 62, lines 2-3 of the bottom paragraph) which meets the limitations of claims 15-17.  Singh et al teach that the T cells are CD8 positive CTLS (page 62, line 24) which meets the limitation of claim  20.  Singh et al teach that macrophage infected with recombinant virus may be used in the preparation of autologous CTLs (page 62, lines 7-9), which meets the limitations of claims 18 and 19.
Singh et al do not specifically teach that the APCs loaded with peptide/MHC complexes are APCs loaded with peptide HLA-A*0201 complexes.
It would have been prima facie obvious prior to the effective filing date to use APCs loaded with peptide HLA-A*0201 complexes in the method of claims 15 and 16 of ‘805.  One of skill in the art would have been motivated to do so because Singh et al teach that the peptide of claim 15 binds to the HLA-02* allele.  Thus, one of skill in the art would understand that an APC expressing HLA-A*0201 would present the peptide of SEQ ID NO:15 for recognition by a CTL having the appropriate receptor. 

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643